459 Pa. 652 (1975)
331 A.2d 180
COMMONWEALTH of Pennsylvania, Appellant,
v.
William Ray BLEVINS, Appellee.
Supreme Court of Pennsylvania.
Submitted September 30, 1974.
Decided January 27, 1975.
MacElree, Platt, Harvey & Gallagher, Michael B. Kean, West Chester, for appellant.
Michael Joseph Melody, First Dist. Atty., West Chester, for appellee.
Before JONES, C.J., and EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.


*653 OPINION OF THE COURT
PER CURIAM.
Judgment of sentence affirmed. Appellant, William Ray Blevins, failed to raise the alleged assignments of error in his motions for new trial and arrest of judgment and, hence, is precluded from raising these questions on appeal. See, e.g., Commonwealth v. Reid, 458 Pa. 357 326 A.2d 267 (1974); Commonwealth v. Clair, Pa., 326 A.2d 272 (1974); Commonwealth v. Goodman, 454 Pa. 358, 311 A.2d 652 (1973); and Commonwealth v. Myers, 439 Pa. 381, 384-385, 266 A.2d 756, 758 (1970).